DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 27, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Drawings

The drawings were received on October 27, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In claim 17, “dose equivalent” has been amended to simply “dose” in response to the previous indefiniteness rejection over the phrase “dose equivalent” but this amendment introduces new matter into the claim. The only disclosure of 0.1-1 mg/g or about 0.25 mg/g of SiGdNP is in association with “dose equivalent” in the disclosure as originally filed.
Applicants do not provide any explanation as to how the amendment is supported in the disclosure as originally filed. As discussed previously, “dose equivalents” with the units recited in claim 17 are known for the conversion of drug dosages from one species to another, but no such species information is given in the specification. Dose equivalents are also used in relationship to radioactivity that could be present due to naturally occurring radioactive isotopes of gadolinium and silicon but for this usage, the units are not correct. Dosage guidance is provided elsewhere in the specification at ¶ [0111] of the PGPub of the instant specification with units of mg/kg/day. An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). MPEP 2163 Even if one could recognize that an error was present in the both the specification and original claims regarding “dose equivalent” and the values that follow, the appropriate correction would not be recognized due to the various possible interpretations of “dose equivalent” and that dosing amounts are given elsewhere in the disclosure as originally filed. Therefore, this claim contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim/priority, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or explain how the amended claim is adequately supported by the disclosure as originally filed.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 – 12, 16 – 18 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended with new language stating “wherein the anti-BCMA antibody is conjugated to the nanoparticle “via a bissulfosuccinimidyl suberate crosslinker” (emphasis added). Claim 1 previously recites “a linker” and it is not clear if the “a … crosslinker” of this newly added language is further limiting the linker recited earlier in the claim or if the crosslinker is a separate element, such that the resulting nanoparticles would have the anti-BCMA antibody conjugated to the nanoparticle via the bissulfosuccinimidyl suberate (BS3) crosslinker and the linker moiety that could be used in the same fashion or link other items together. The latter interpretation is bolstered by the fact that the claim recites both “a linker” and “a … crosslinker” and neither the claim nor the specification links these similar terms together as linkers need not crosslink. However, such an interpretation does not seem to be supported by the specification as filed that never explicitly defines either term. BS3 is an amine to amine crosslinking reagent that comprises sulfo-NHS groups on each end and therefore falls within the genus of N-hydroxysuccinimide (NHS) homobifunctional linkers taught in the disclosure and claim 10 for the linker element, not the crosslinker. This interpretation would therefore be new matter and result in claim 10 failing to further limit the subject matter of claim 10 but such an interpretation is not clearly excluded from the scope of the claims. 
The elements that are required to be present in the claimed targeted nanoparticle conjugate are not clear and therefore the metes and bounds of the claims cannot be determined. 
The dependent claims fall therewith. 
Please clarify.
For the purposes of applying art, the Examiner is interpreting “a linker” and “a bissulfosuccinimidyl suberate crosslinker” to be referring to the same element.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7 – 12, 16 – 18 and 36 were rejected under 35 U.S.C. 103 as being unpatentable over Detappe et al. (J Cont Rel, available online July 14, 2016) in view of Algate et al. (US 2014/0105915) and Barar et al. (Bioimpacts, 2014) further in view of Sousa et al. (Proteome Sci, 2011). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 8, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that as acknowledged by the Examiner, Detappe does not describe or suggest nanoparticle conjugated to an anti-BCMA antibody via a BS3 crosslinker. Algate is silent as to conjugating anti-BCMA antibodies to nanoparticles less than 10 nm in size as the antibodies in Algate are conjugated to small molecular anti-cancer drugs or cytotoxic agents that are much smaller than a nanoparticle less than 10 nm in size. The nanosystems of Barar are significantly larger than the nanoparticle required by amended claim 2 as the antibody-labeled PEGylated liposomes, nanoshells and superparamagnetic iron oxide nanoparticles are 30 – 300 nm, < 100 nm and 50 – 200 nm in size, respectively. Sousa does not describe or suggest a targeted nanoparticle conjugate comprising a nanoparticle less than 10 nm in size which is conjugated to an anti-BCMA antibody as required by the claims as DYNABEADS® protein A are 2.8 µm in diameter.
These arguments are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Detappe et al., Algate et al. and Barar et al. and Sousa et al. teaches all the of the claimed limitations as discussed previously. While Algate et al. does not teach conjugation of anti-BCMA antibodies to nanoparticles, conjugation of antibodies to particles is taught by Barar et al. That the particles exemplified in Barar et al. are larger than those of Detappe et al. does not mean that the person of ordinary skill would not have been motivated to attach antibodies such as the anti-BCMA antibodies of the SiGdNPs disclosed by Detappe et al. It is noted that the range of less than <100 nm overlaps with the presently claimed range of < 10 nm, and given that there is no lower limit to the claimed ranges, very small materials would meet this claim limitation if they were particulate in form. The nanoparticles of Detappe et al. have surface amine groups, used to attached the DOTA residues, which are suitable for use with the BS3 disclosed by Sousa et al. that generally results in less non-specific binding compared with an alternate linker, DMP, and would motivate the use of BS3 with the nanoparticles of Detappe et al. That the underlying beads used in Sousa are larger does not patentably distinguish the instant claims as the same surface groups and same reaction chemistry are used to covalently link antibodies to the surface of particles, that can be micro- or nano-sized.
Applicants also argue that as indicated in various references supplied with the accompanying information disclosure statement, actively targeted nanoparticles that are efficacious in vitro often fail to achieve active targeting and target site accumulation in vivo. As the field of actively targeted nanoparticles in highly unpredictable, one skilled in the art could not have combined the applied references to reach the claimed targeted nanoparticle with a reasonable expectation of success or predictable results.
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in vivo active targeting and accumulation at a target site) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The preamble does recite a “targeted nanoparticle” but when read in the context of the entire claim, the recitation “targeted nanoparticle” in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. The combined teachings of the applied prior art render obvious the structure that is recited in the body of the claim and such a structure is capable of targeting the nanoparticle due to the anti-BCMA so the preamble does not breathe life into the body of the claim. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Such targeting can take place in vitro or in vivo. While not all conjugates of anti-BCMA antibodies conjugated to the surface of the nanoparticles of Detappe et al. using BS3 will attach in such a manner that preserves the antigen recognition site, the person of ordinary skill in the art would reasonably expect success that nanoparticle conjugates comprising antibodies can be prepared that are able to bind to the desired target. Algate et al., Barat et al. and Sousa et al. all conjugate antibodies to various entities so the reasonable and not absolute expectation of success that is required for a prima case of obviousness is present.

Claim(s) 1, 7 – 12, 16 – 18 and 36 were rejected under 35 U.S.C. 103 as being unpatentable over Lux et al. (US 2013/0195766) in view of Algate et al. (US 2014/0105915) and Barar et al. (Bioimpacts, 2014) further in view of Sousa et al. (Proteome Sci, 2011). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 8, 2022 and those set forth herein.
Applicants argue that Lux does not describe or suggest nanoparticle conjugated to an anti-BCMA antibody via a BS3 crosslinker. Algate et al., Barar et al. and Sousa et al. do not cure the deficiencies for the reasons discussed above and the field of actively targeted nanoparticles is highly unpredictable.
These arguments are unpersuasive for the reasons discussed in greater detail above. The features that are required by the claims, which merely require nanoparticles that are silica-based that also comprise gadolinium, are rendered obvious by the combined teachings of the applied prior art as discussed in greater detail in the July 8, 2022 Office Actin. The secondary references supply the elements not taught by Lux and there is a reasonable expectation that nanoparticles as required by the instant claims can be prepared.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618